UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2186


ROSARIO A. FIORANI, JR., a/k/a Ross A. Fiorani, Jr.,

                Plaintiff - Appellant,

          v.

CHRISTOPHER SCOTT JONES,

                Debtor - Appellee,

          and

U.S. TRUSTEE; DAVID R. RUBY,

                Trustees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:11-cv-00038-RAJ-TEM)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosaria A. Fiorani, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rosario A. Fiorani, Jr., appeals the district court’s

order    denying     relief      on   his   “Memorandum       of    Law     to    Reverse

Debtor’s    Discharge       on    Fraudulent     Petition          and     all    Conduct

Thereafter.”       We have reviewed the record and find no reversible

error.     Accordingly, while we grant Fiorani’s motion to proceed

in forma pauperis on appeal, we affirm for the reasons stated by

the district court.         Fiorani v. Jones, No. 4:11-cv-00038-RAJ-TEM

(E.D. Va. filed Sept. 3, 2013; entered Sept. 6, 2013).                                We

dispense    with     oral     argument      because     the        facts    and    legal

contentions    are    adequately       presented   in     the      materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2